DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application has the effective filing date of 09/27/2006 to app. 12/311361. 

Status of Claims
Per Applicant’s AFCP 2.0 response dated 01/25/2022, claims 1 and 21-39 are pending, and all pending claims have been amended in view of amended independent claims. 

Response to Amendment
The 35 USC 101 rejection is the only outstanding rejection, and the Applicant has amended the independent claims to include a step to practically integrate the judicial exception according to the interview conducted on January 24, 2022. The 35 USC 101 rejection has been overcome.

Allowable Subject Matter
Claims 1 and 21-39 are allowed. (Renumbered as claims 1-20.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
To claims 1 and 31, the prior art references when the claims are taken as a whole, in combination or when taken individually, do not disclose, render obvious or fairly suggest: A system and/or method for assessing sleep quality of a patient undergoing therapy for sleep order, in the step of extrapolating at least one patient characteristic based on a change in a sleep quality index as compared to a prior sleep quality index, wherein the patient characteristic is configured to provide data to the patient regarding effects of sleep hygiene and/or lifestyle changes, and to communicate feedback to the patient regarding improvements for future therapy session, and making adjustments in future therapy sessions based on said feedback, in combination with other claim elements as recited in the instant application.  
Auphan US Pub. No. 2005/0143617 A1 (US Patent No. 7,524,279 B2) discloses a sleep system which gathers both objective and subjective data relating to a patient’s sleep, and uses said objective and subjective data to calculate a sleep quality index. Auphan particularly discloses wherein each sleep quality index using objective data taken from a combination of the immediate previous sleep session and different past sessions; and wherein the subjective data is matched up with the objective data from the same measurement period. However, Auphan does not disclose adjusting each sleep quality index based on the subjective feedback to correspond to healthy sleep of the patient; and then calculating a composite sleep quality index from a plurality of score indices. Auphan also does not disclose wherein the objective data includes sleep fragmentation.
Burton US Pub. No. 2011/0192400 A1 (US Patent No. 8,069,852 B2) discloses a system for measuring sleep related parameters and controlling a therapeutic system to minimize arousals. Burton discloses calculating sleep quality index for each sleep session using objective and subjective patient data. Burton also teaches calculating a sleep fragmentation index, but does not disclose wherein the sleep quality index is derived from sleep fragmentation and sleep duration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 4, 2022